Citation Nr: 1417458	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-27 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.

During the pendency of the appeal, an April 2010 rating decision reopened and granted a claim for service connection for symphysis pubis.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed sleep apnea is causally related to the performance of his duties as a chemicals operations specialist in service.  

In February 2010, the Board obtained a VA medical opinion to determine the nature and etiology of the Veteran's sleep apnea.  However, additional relevant information has been received since the February 2010 VA medical opinion report, including medical articles that suggest an etiological link between Gulf War veterans and sleep disorders, to specifically include sleep apnea and hypopnea.  

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is required for an examination and etiological opinion.  On remand, relevant ongoing medical records, if any, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since May 2013.  All attempts to obtain these records must be documented in the claims file.

2.  After the above development is completed, schedule a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The examiner must review the claims file and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner must specifically address whether it is at least as likely as not that the Veteran's sleep apnea began during active service or is related to any incident of active service, to include exposure to toxic chemicals while stationed in the Southwest Asia Theater of operations during the Persian Gulf War.  

The examiner should reconcile the opinion with the other medical and lay evidence of record, to include the various articles submitted by the Veteran suggesting a link between his sleep apnea and claimed exposure to toxic chemicals while stationed in the Southwest Asia Theater of operations during the Persian Gulf War.  

A complete rationale for all opinions must be provided, and the examiner is asked to explicitly reference the articles submitted by the Veteran suggesting a nexus between his service as a Gulf War Veteran and sleep apnea.   

3.  Then, readjudicate the claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



